          Case 20-41064             Doc 8             Filed 04/29/20 Entered 04/29/20 14:58:02                                 Desc Main
                                                         Document    Page 1 of 8

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known): 20-41064                            Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Newstream Hotel Partners-IAH, LLC

2.   All other names debtor used       dba Red Lion Hotel
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      3      –      0      5        3    4         5   1     9

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       311 S. Oak Street, Suite 250
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Roanoke                             TX       76262
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Denton                                                          from principal place of business
                                       County

                                                                                                       500 N. Sam Houston Pkwy E.
                                                                                                       Number     Street




                                                                                                       Houston                       TX      77060
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)            redlion.com/houston-airport

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
          Case 20-41064                Doc 8      Filed 04/29/20 Entered 04/29/20 14:58:02                              Desc Main
                                                     Document    Page 2 of 8

Debtor Newstream Hotel Partners-IAH, LLC                                                  Case number (if known)   20-41064

7.   Describe debtor's business         A. Check one:

                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above


                                        B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in
                                             15 U.S.C. § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                        C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                          Chapter 7
                                             Chapter 9
     A debtor who is a "small                Chapter 11. Check all that apply:
     business debtor" must check                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     the first sub-box. A debtor as                          aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elects                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     to proceed under subchapter V                           recent balance sheet, statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                           income tax return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                         in 11 U.S.C. § 1116(1)(B).
     debtor") must check the second
     sub-box.                                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                               less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                               OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                               sheet, statement of operations, cash-flow statement, and federal income tax
                                                               return, or if any of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                             Chapter 12




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
           Case 20-41064               Doc 8      Filed 04/29/20 Entered 04/29/20 14:58:02                                  Desc Main
                                                     Document    Page 3 of 8

Debtor Newstream Hotel Partners-IAH, LLC                                                   Case number (if known)      20-41064

9.   Were prior bankruptcy                   No
     cases filed by or against
     the debtor within the last 8            Yes. District                                        When                    Case number
     years?                                                                                              MM / DD / YYYY
                                                  District                                        When                    Case number
     If more than 2 cases, attach a
                                                                                                         MM / DD / YYYY
     separate list.
                                                  District                                        When                    Case number
                                                                                                         MM / DD / YYYY

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                    District                                                    When
     List all cases. If more than 1,                                                                                           MM / DD / YYYY
     attach a separate list.                        Case number, if known


                                                    Debtor                                                      Relationship

                                                    District                                                    When
                                                                                                                               MM / DD / YYYY
                                                    Case number, if known


11. Why is the case filed in            Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                             days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                             any other district.

                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                             district.




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
          Case 20-41064         Doc 8      Filed 04/29/20 Entered 04/29/20 14:58:02                                 Desc Main
                                              Document    Page 4 of 8

Debtor Newstream Hotel Partners-IAH, LLC                                          Case number (if known)      20-41064

12. Does the debtor own or            No
    have possession of any            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal              needed.
    property that needs
                                           Why does the property need immediate attention?               (Check all that apply.)
    immediate attention?
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                safety.
                                                What is the hazard?

                                                It needs to be physically secured or protected from the weather.

                                                It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                related assets or other options).

                                                Other


                                           Where is the property?
                                                                        Number      Street




                                                                        City                                       State      ZIP Code

                                           Is the property insured?

                                                No
                                                Yes. Insurance agency

                                                        Contact name

                                                        Phone


              Statistical and adminstrative information
13. Debtor's estimation of       Check one:
    available funds                  Funds will be available for distribution to unsecured creditors.
                                     After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                     creditors.

14. Estimated number of               1-49                              1,000-5,000                         25,001-50,000
    creditors                         50-99                             5,001-10,000                        50,001-100,000
                                      100-199                           10,001-25,000                       More than 100,000
                                      200-999

15. Estimated assets                  $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                      $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                      $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                      $500,001-$1 million               $100,000,001-$500 million           More than $50 billion

16. Estimated liabilities             $0-$50,000                        $1,000,001-$10 million              $500,000,001-$1 billion
                                      $50,001-$100,000                  $10,000,001-$50 million             $1,000,000,001-$10 billion
                                      $100,001-$500,000                 $50,000,001-$100 million            $10,000,000,001-$50 billion
                                      $500,001-$1 million               $100,000,001-$500 million           More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 4
Case 20-41064   Doc 8   Filed 04/29/20 Entered 04/29/20 14:58:02   Desc Main
                           Document    Page 5 of 8




                  /s/ Jason P. Kathman




                                                          Scanned with CamScanner
Case 20-41064   Doc 8   Filed 04/29/20 Entered 04/29/20 14:58:02   Desc Main
                           Document    Page 6 of 8




                                                          Scanned with CamScanner
Case 20-41064   Doc 8   Filed 04/29/20 Entered 04/29/20 14:58:02   Desc Main
                           Document    Page 7 of 8
Case 20-41064   Doc 8   Filed 04/29/20 Entered 04/29/20 14:58:02   Desc Main
                           Document    Page 8 of 8
